672 So.2d 839 (1996)
INTEGRITY HOMES OF CENTRAL FLORIDA, INC., Appellant,
v.
Scott GOLDY, et al., Appellee.
No. 95-1473.
District Court of Appeal of Florida, Fifth District.
March 1, 1996.
Rehearing Denied May 1, 1996.
*840 Michael J. Krakar of McDonough, O'Dell, Wieland & Williams, Orlando, for Appellant.
Larry Sands of Sands, White & Sands, P.A., Daytona Beach, for Appellee Scott Goldy.
PER CURIAM.
Integrity Homes of Central Florida, Inc. appeals the denial of its motion for summary judgment in which it contended that it was entitled to workers' compensation immunity under section 440.11, Florida Statutes (Supp. 1990). Although Rule 9.130(a)(3)(C)(vi), Florida Rules of Appellate Procedure, authorizes appellate review of non-final orders which determine "a party is not entitled to workers' compensation immunity as a matter of law," there is nothing in the instant record demonstrating that the trial court found that Integrity Homes was not entitled to the immunity defense as a matter of law. Accordingly, we must dismiss for lack of jurisdiction.
DISMISSED.
W. SHARP, THOMPSON and ANTOON, JJ., concur.